DETAILED ACTION

In view of the Appeal Brief filed on 1/29/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/SAUL RODRIGUEZ/               Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                         


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tummino et al. (5,401,071) in view of McJohnson (3,226,149).
 	The patent to Tummino et al. shows an embodiment of a tool in Figures 3-5 that is “configured” or capable of installing unfaced insulation in a wall.  The tool comprises a pole (18), an open-ended ferrule that can be considered a “handle” as broadly as recited in the claims, and a fork (12) that is planar and positioned to extend along the central longitudinal axis of the handle and pole (see Fig. 2).  While the Tummino et al. fork includes four tines each terminating in a point such that the points are linearly aligned in a direction perpendicular to the central longitudinal axis of the tool (see Figs. 1 and 3), it does not show a central tine positioned on the central longitudinal axis as is called for in claim 1 of the instant application.
 	McJohnson shows an embodiment of a tool in Figure 6 that is substantially similar to the Tummino et al. tool, but the McJohnson Figure 6 embodiment includes just three tines: a central tine position along the central axis of the tool flanked by two outer tines.  Each tapered point of these tines lie along a common line that is perpendicular to the central longitudinal axis of the tool.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the Tummino et al. fork (12) with three tines arranged similarly to those shown in Figure 6 of the McJohnson patent as an alternative yet functionally equivalent choice of mechanical design that would use less material thereby reducing the weight and cost of manufacture. 

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tummino et al. in view of McJohnson as applied to claim 1 above, and further in view of Fagan (7,681,317).
Figure 3 of the Tummino et al. patent appears to show an externally threaded end of pole (18) fastened within an internally threaded socket of the ferrule/handle (14), but there is no specific disclosure of this connection.
	However, it is old and well known in the art to attach a tool shaft to a ferrule/handle through a threaded connection.  Fagan shows a tool having a ferrule or handle (18) having an open socket with threads that cooperatively engage threads on the distal end of pole assembly (12) to releasably attach the pole to a flat blade having forwardly projecting tines.
 	It would have been obvious to a person having ordinary skill in the art to provide a threaded connection between the open socket of the handle (14) and distal end of the pole (18) of the modified Tummino et al. tool, as was presented above in section 4, similar to the connection disclosed in the Fagan patent in order to allow the resulting tool to be easily assembled or disassembled for storage or transport.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. British patent GB 21,292 and French patent FR 1 229 586 show tools having flat blades with a central tine and two outer tines wherein the points of the tines are linearly aligned.

Applicant's amendment (filed 6/10/2020) necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926.  The examiner can normally be reached on Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

	/DEAN J KRAMER/                                                                                                                    Primary Examiner, Art Unit 3652                                                                                    

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
2/23/2021